United States Court of Appeals
                      For the First Circuit


No. 02-2223


                         FRANCES STONKUS,

                      Plaintiff, Appellant,

                                v.

      CITY OF BROCKTON SCHOOL DEPARTMENT; RICHARD E. ZOINO;
                        ANTONIO M. CABRAL,

                      Defendants, Appellees.




                           ERRATA SHEET

     The opinion of this court issued on March 14, 2003, is amended
as follows:

Page 5, lines 7-8: "August 15, 2001" should be "August 15, 2002"